United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1683
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Elvia Adilene Ibarra-Sanchez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                            Submitted: March 11, 2019
                               Filed: May 6, 2019
                                  [Unpublished]
                                 ____________

Before SHEPHERD, ARNOLD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       In November 2016, Elvia Ibarra-Sanchez was indicted on one count of
conspiring to distribute methamphetamine and two counts of aiding and abetting the
distribution of methamphetamine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846; 18
U.S.C. § 2. At trial, her primary defense was that she did not knowingly commit the
crimes. The jury found her guilty on all counts, and the district court1 sentenced her
to two years in prison and three years of supervised release. She appeals, arguing the
district court plainly erred in allowing an expert to present so-called drug-courier
testimony and that the district court abused its discretion by giving the jury a willful-
blindness instruction. We affirm.

        The indictment against Ibarra-Sanchez included charges that she conspired
with her boyfriend turned fiancé, Jeovani Huerta-Gonzalez. He pleaded guilty and
testified on Ibarra-Sanchez's behalf at her trial. Both testified that he shielded her
from his illicit drug trafficking, to the point that, according to Huerta-Gonzalez,
Ibarra-Sanchez "didn't know anything about what I was doing." Ibarra-Sanchez
admits that she was with Huerta-Gonzalez on three occasions when he distributed
methamphetamine, but she maintains she still did not realize he was distributing
drugs. The government, on the other hand, presented testimony from an unindicted
coconspirator who said, among other things, that Ibarra-Sanchez had witnessed drug
transactions, that she had instructed Huerta-Gonzalez where to find drugs in his
apartment on one occasion, and that she had handled some of the drug-transaction
proceeds.

       The government also called a police officer to give expert testimony about the
modus operandi of drug traffickers. He testified that drug dealers often use girlfriends
in various ways to help them distribute. He also said that, while girlfriends are not
necessarily made aware of all the details of a conspiracy, "they are absolutely going
to be informed about what's going on." He acknowledged that "one time may be a
coincidence," but, he continued, "if somebody's role is to be present or somebody is
present and they're actively working on behalf of that organization, then they would
have knowledge about what's going on."


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-
       Ibarra-Sanchez maintains on appeal that the district court erred in allowing this
expert testimony because, she contends, it constitutes impermissible drug-courier
testimony. Because defense counsel did not object to this testimony before the district
court, we review for plain error. See United States v. Sorensen, 893 F.3d 1060, 1064
(8th Cir. 2018). What is called drug courier evidence is generally inadmissible at trial
because it involves nothing more than testimony about investigative techniques that
police officers use to identify potential drug couriers. See United States v. Holmes,
751 F.3d 846, 851 (8th Cir. 2014). A court, however, may allow officers to give
expert testimony concerning the modus operandi of drug dealers since most jurors are
unfamiliar with the trade. United States v. Schwarck, 719 F.3d 921, 923 (8th Cir.
2013).

       In some cases the line between these two legal principles is admittedly
somewhat hazy. But we have specifically held that "[e]xpert testimony to the effect
that drug traffickers do not typically use couriers who are unaware they are
transporting drugs is permissible where one theory of the defense is that the defendant
was unaware of the presence of the drugs." United States v. Urbina, 431 F.3d 305,
311 (8th Cir. 2005). That's precisely the situation here; the apparent object of the
officer's testimony was to establish that Ibarra-Sanchez was aware of, and assisted in,
Huerta-Gonzalez's drug trafficking. We therefore detect no error, much less a plain
one.

       We review the district court's decision to give a willful-blindness instruction
over defense counsel's objection for an abuse of discretion. United States v. Atkins,
881 F.3d 621, 627 (8th Cir. 2018). We have described willful blindness as "a limited
exception" to a requirement that the defendant have actual knowledge of a crime's
commission, applying "only if the defendant was aware of facts that put him on notice
that criminal activity was probably afoot and deliberately failed to make further
inquiries, intending to remain ignorant." United States v. Hansen, 791 F.3d 863, 868
(8th Cir. 2015).

                                          -3-
       We don't think the district court abused its discretion in giving a willful-
blindness instruction on this record. We have explained that such an "instruction is
particularly appropriate when the defendant denies any knowledge of a criminal
scheme despite strong evidence to the contrary." United States v. Woodard, 315 F.3d
1000, 1004 (8th Cir. 2003). Indeed, Ibarra-Sanchez admits being near Huerta-
Gonzalez during three drug transactions but disclaims any knowledge of them, so,
under Woodard, the instruction was appropriate. Ibarra-Sanchez also points to her
testimony that she questioned Huerta-Gonzalez about warning signs of illicit activity
and merely accepted his explanations. She argues that, by questioning Huerta-
Gonzalez, she did not bury her head in the sand. But the jury was not obligated to
believe she questioned him, and even if it did, it could still reasonably find that her
mere questioning was insufficient to show she did not intend to remain ignorant.

       We disagree with Ibarra-Sanchez that the instruction lowered the government's
burden of proof to the point that she could be convicted for mere negligence. We have
rejected this very argument where, as here, the willful-blindness instruction also
informed the jury that it could not find knowledge if the defendant were "merely
negligent, careless, or mistaken." See United States v. Haire, 806 F.3d 991, 998 (8th
Cir. 2015).

      Affirmed.
                       ______________________________




                                         -4-